Paul W. Brown, J.,
dissenting. Under the provisions of R. C. 5713.01, R, C. 5727.10 and R. C. 5727.06, the Tax *192Commissioner is the assessor of the real property of a public utility and is the official, in the first instance, who has been given the authority under R. C. 5715.39 to remit illegally assessed taxes. If an application for remission of illegally assessed taxes, concerning which the Tax Commissioner has jurisdiction, were filed with the Tax Commissioner and that official issued his final order of denial — then the applicant might perfect an appeal from said final order to the Board of Tax Appeals as provided by R. C. 5717.02.
In this case, the purported assessment was by the Lucas County Auditor, did not appear on the auditor’s printed copy of the tax duplicate, but appeared only as a handwritten insertion upon the Lucas County Treasurer’s printed copy of such tax duplicate.
Since, under R. C. 5713.01, only the Tax Commissioner has the power to assess the real property of a public utility, the notation upon the duplicate was a nullity and was not such an order as might be appealed to the Board of Tax Appeals.